                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       CASE NO. 2:18cr106-MHT
                                             )              (WO)
ANTONIO FLYNN                                )

                              FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture. A February 15,

2019, preliminary order of forfeiture ordered defendant Antonio Flynn to forfeit his interest in

miscellaneous ammunition. Because that property is worth less than $1,000 and the defendant is

the only potential claimant, publication of notice was not required. Fed. R. Civ. P. Supp. R.

G(4)(a)(i)(A). The government gave notice in the superseding indictment that it would seek the

forfeiture of all property involved in the commission of the offenses in violation of 21 U.S.C.

§§ 841(a)(1) and 846, and 18 U.S.C. § 924(c)(1)(A).

       The court finds that defendant has an interest in the property that is subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) and 21 U.S.C. § 853. The government

has established the requisite nexus between such property in the commission of the offenses in

violation of 21 U.S.C. §§ 841(a)(1) and 846 and 18 U.S.C. § 924(c)(1)(A).

       Accordingly, it is ORDERED that the motion for a final order of forfeiture (doc. no. 257)

is granted as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) and 21 U.S.C. § 853: miscellaneous ammunition.

        2.     All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.
       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       SO ORDERED, this the 1st day of August, 2019.


                                                   /s/ Myron H. Thompson
                                              UNITED STATES DISTRICT JUDGE
